Motion GRANTED and Order filed April 13, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00246-CV
                                  ____________

            IN RE COMMUNITYBANK OF TEXAS, N.A., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-25394

                                     ORDER

      On April 5, 2022, relator CommunityBank of Texas, N.A., filed a petition for
writ of mandamus in this court. Relator asks this court to order the Honorable Dedra
Davis, Judge of the 270th District Court, in Harris County, Texas, to set aside her
March 22, 2022 order granting real party in interest’s motion for new trial, entered
in trial court number 2021-25394, styled CommunityBank of Texas v. John Bradley
Mitchell.
         Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On April 6, 2022, relator asks this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

         It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

         We ORDER all proceedings in trial court cause number 2021-25394,
CommunityBank of Texas v. John Bradley Mitchell, STAYED until a final decision
by this court on relator’s petition for writ of mandamus, or until further order of this
court.

         In addition, the court requests John Bradley Mitchell, the real party-in-
interest, to file a response to the petition for writ of mandamus on or before May 4,
2022. See Tex. R. App. P. 52.4.

                                      PER CURIAM


Panel Consists of Justices Wise, Poissant, and Wilson.




                                              2